DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 12/07/2020, claims 1-14 are pending; claim 13 remains withdrawn from consideration.
Claims 1-4, 8-9, and 12 have been amended. 
Claim Objections
Claim 4-6 and 8-9 are objected to because of the following informalities:
Claim 1, line 14, “the conduit” should read -- the dispensing conduit --;
Claim 10, line 3, “the conduit” should read -- the dispensing conduit --;
Claims 4-6 and 8, the limitation “the first end portion” should read -- the first free end portion –
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti (US 20180279830 A1)
Regarding claim 1, Conti discloses
 	A grinding-dosing machine (coffee grinder, see figs.4-6), comprising:
a grinding device  (grinding assembly (1), see fig.5), configured to grind coffee beans and deliver ground coffee (see para.0073, 0086, 0088) , said grinding device (grinding assembly (1), see fig.5) comprising a grinder unit (upper grindstone (11) or the lower grindstone (12), see figs.4-6), and a grinder motor (grinding motor 13, see figs.4-6) for driving said grinder unit (upper grindstone (11) or the lower grindstone (12), see figs.4-6), and 
a dosing device for ground coffee (“proportioner assembly”, see para.0073), configured to receive the ground coffee delivered by the grinding device (grinding assembly (1), see fig.5),
wherein said dosing device for ground coffee (“proportioner assembly”, see para.0073) comprises: 
a main body (distributor (5), ring nut (9), and a conical conveyor (51), see figs.4-6), comprising: 
distributor (5), see figs.4-6) with an inlet (inlet of the distributor (5) where is connected to the output mouth (4), see figs. 4-6) configured to receive ground coffee (para.0061 recites: “…ground powder goes into the distributor (5)”), and an outlet (openings on the disc(15), see figs.4-6) configured to allow ground coffee to be discharged from the dispensing conduit (distributor (5), see figs.4-6), the ground coffee falling by gravity through the inlet (inlet of the distributor (5), see figs.1-6) along the dispensing conduit (distributor (5), see figs.4-6), and 
b) a closure member (discs (14), see figs.4-6) structured and arranged to move between a closed position (see fig.6 and para.0042, closed position of the discs 14,15 where “the blind parts of a disc close up the openings of the other”) to close the outlet (openings on the disc(15), see figs.4-6)  and allow ground coffee to build up in the conduit (distributor (5), see figs.4-6) and an open position, in which ground coffee is discharged through the outlet (see fig.6 and para.0042, open position of the discs 14,15 where the discs’ openings are lined up); 
a load cell (load cell (6), see figs.4-6) having a first free end portion (see first free end portion in annotated fig.6 below) connected to the main body (distributor (5), ring nut (9), and a conical conveyor (51), see figs.1-6) for supporting in suspension the main body (distributor (5), ring nut (9), and a conical conveyor (51), see figs.1-6 and para.0073, 0086-0088), 

    PNG
    media_image1.png
    516
    497
    media_image1.png
    Greyscale

Annotated figure 6 of Conti
the load cell (load cell (6), see figs.4-6) being configured to generate a measurement signal representative of the measured weight of the ground coffee (para.0088 recites: “the loading cell (6) reports that the preset maximum charge is reached”); and 
an electronic control unit (control system, see para.0085-0086) connected to the load cell (load cell (6), see figs.4-6) and the grinder motor (grinding motor 13, see figs.4-6) and configured to receive the measurement signal generated by the load cell ( loading cell (6), see figs.4-6) and to turn off the grinder motor (grinding motor 13, see figs.4-6) as a function of the value of said measurement signal (para.0085 recites: “a control system interfacing both to the loading cell (6) and … to the motor of the grinding assembly (13)”. Para.0086 recites: “the switch-off of the grinding assembly (1), controlled by the control system, will take place after the loading cell (6) reports that internally to the distributor (5) there is a quantity of coffee powder as necessary for the infusion”). 
However, Conti does not explicitly disclose the load cell being configured to measure the weight of the ground coffee built up in the dispensing conduit when the closure member is in the closed position.
Nevertheless, Conti discloses the load cell (load cell (6), see figs.4-6) being configured to measure the weight of the ground coffee built up in the dispensing conduit (distributor (5), see figs.4-6. Para.0069 and 0073 recite: “the loading cell detects the presence of coffee internally to the proportioner”, wherein “a proportioner assembly which comprises a distributor container (5)”);
the closure member is capable of adjusting to the closed position to close the flow of the coffee powder ( the disc (14), see figs.4-6. Para.0042 recites: “said openings are … also capable of closing the flow whenever the two discs are arranged in such a way that the blind parts of a disc close up the openings of the other”. See para.0081, 0084-0085, “ the relative rotation of the upper idle disc (14) with respect to the lower disc (15) can be induced by a servomechanism, for instance an electromagnetic device or an actuator, which also regulates its maximum opening; said servomechanism can advantageously interface to the control system of the coffee grinder.”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the load cell and the disc 14 in Conti to include the teaching which the load cell being configured to measure the weight of the ground coffee built up in the dispensing conduit when the closure member is in the closed position, for the purpose of controlling the flow of the coffee powder as desired (see para.0042 of Conti).
	Regarding claim 2, Conti further discloses the electronic control unit (control system, see para.0085-0086) is configured to turn off the grinder motor (grinding motor 13, see figs.4-6) (“programed weight”, see para.0052) that is stored in the electronic control unit (control system is programmable to set the programed weight, see para.0048. See para.0088: “the grinding assembly (1) will automatically … stop as soon as the loading cell (6) reports that the preset maximum charge is reached”).  
Regarding claim 5, Conti further discloses main body comprises a load transfer structure (see load transfer structure in annotated fig.6 below) attached to the first end portion of the load cell (first end of the loading cell 6, in annotated fig.6 below) so as to be supported in suspension by the load cell (loading cell 6), the dispensing conduit (distributor (5), see figs.4-6) and the closure member (disc 14, see fig.6) being fastened to the load transfer structure (see load transfer structure in annotated fig.6 below) so as to be supported by the load cell (loading cell 6) through the load transfer structure (see load transfer structure in annotated fig.6 below).  

    PNG
    media_image2.png
    594
    987
    media_image2.png
    Greyscale

Annotated fig.6 of Conti
Regarding claim 6, Conti further discloses the first end portion of the load cell (first end of the loading cell 6, in annotated fig.6 above) comprises a stress application surface (top surface of the load cell 6, see annotated fig.6 above) which the load transfer structure (see load transfer structure in annotated fig.6 above) is fixed.  
Regarding claim 10, Conti further discloses the closure member comprises a disk (disc (14), see figs.4-6) configured to close the outlet (openings on the disc(15), see figs.4-6) and to support the ground coffee built up in the conduit (distributor (5), see figs.4-6) when the closure member (discs (14), see figs.4-6) is in the closed position (para.0042, closed position of the discs 14,15 where “the blind parts of a disc close up the openings of the other”).  
Regarding claim 11, Conti further discloses the main body (distributor (5), see figs.4-6) comprises a drive system (actuator, see para.0067) which is coupled to the closure member (disc (14), see figs.4-6) and is connected to the electronic control unit (control system, see para.0067) to move the closure member (disc (14), see figs.4-6) between the open position and the closed position (para.0067 recites: “the rotation of the movable disc can also be controlled by an electromagnetic device or by an actuator, operated by the control system of the equipment in a programmable manner.”).  
Regarding claim 12, Conti further discloses a retaining support (structure on the device where the filter-holder cup (10) is hold, see fig.5. See annotated fig.5 below) which is configured to support or fasten a filter holder (filter-holder cup (10), see fig.5), 

    PNG
    media_image3.png
    427
    455
    media_image3.png
    Greyscale

Annotated fig.12 of Conti
wherein the dosing device (proportioner assembly, see para.0073) is placed above the retaining support (see retaining support in annotated fig.5 above), with the outlet of the dispensing conduit (openings on the disc(15), see figs.4-6) facing the retaining support (see retaining support in annotated fig.5 above),  for the ground coffee to be discharged into the filter holder (filter-holder cup (10))  when the closure member (disc (14), see figs.4-6) is in the open position (closed position of the discs 14,15 where “the blind parts of a disc close up the openings of the other”).      
Regarding claim 13, Conti further discloses the electronic control unit (control system, see para.0085-0086) is configured to: receive input data comprising or associated with a nominal weight value of the ground coffee (preset value/ programmable weight of the coffee powder contained inside the distributor (5), see para.0088 and 0048); 
(disc (14), see figs.4-6) in the closed position (para.0042, closed position of the discs 14,15 where “the blind parts of a disc close up the openings of the other”); 
perform a grinding operation by actuating the grinder motor (grinding motor 13, see figs.4-6) to discharge the ground coffee through the dispensing conduit (distributor (5), see figs.4-6) and continuously receiving measurement signals from the load cell (para.0088 recites: “the loading cell (6) reports that the preset maximum charge is reached”), representative of the weight of the ground coffee built up on the closure member (disc 14, see figs.4-6. See para.0086, the loading cell (6) reports the quantity of coffee powder to the control system to turn off the grinder as needed), during discharge of the ground coffee through the dispensing conduit (distributor (5)); 
continuously compare the weight of the ground coffee (weight measured by loading cell (6), see figs.4-6) with said nominal weight value (preset value/ programmable weight of the coffee powder contained inside the distributor (5), see para.0088 and 0048); and 
stop the grinder unit when the weight of the ground coffee reaches said nominal weight value (para.0088 recites: “the grinding assembly (1) will automatically start in the moment when the quantity of coffee powder contained inside the distributor (5) falls below a preset value, to subsequently and automatically stop as soon as the loading cell (6) reports that the preset maximum charge is reached.”).  
Claims 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti (US 20180279830 A1) in view of Rego (US 20160374513 A1)
Regarding claim 3, Conti further discloses the load cell (loading cell 6, see fig.6) comprises a second end portion (see second end portion in annotated fig.6 below) opposite to the first free end portion (see first end portion in annotated fig.6 below), 

    PNG
    media_image4.png
    560
    744
    media_image4.png
    Greyscale

Annotated figure 6 of Conti
and the dosing device (proportioner assembly, see para.0073) comprises a stationary support structure (casing of the proportioner device shown in fig.4. See annotated fig.4 below) external to the main body (distributor (5), ring nut (9), and a conical conveyor (51), see figs.4-6)

    PNG
    media_image5.png
    535
    505
    media_image5.png
    Greyscale

Annotated figure 4 of Conti
However, Conti does not explicitly disclose the stationary support structure is fixed to the second end portion of the load cell to support the load cell and hence the main body.  
Nevertheless, Rego discloses a portafilter support and weighing platform device, for use with a coffee bean grinder for espresso beverage, the device comprising:
the load cell (load cell 24, see fig. 13) comprises a second end portion (end 26, see fig.13) opposite to the first end portion (free end 28, see fig.13), and the dosing device (device 10, see fig.2) comprises a stationary support structure (housing H, block 32, and base plate 100, see fig.12), external to the main body (portafilter’s body, see fig.12), wherein the support structure (housing H, block 32, and base plate 100, see fig.12), is fixed to the second end portion (end 26, see fig.13) of the load cell (load cell 24, see fig. 13) to support the load cell (load cell 24, see fig. 13) and hence the main body (portafilter’s body, see fig.12).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings that the stationary support structure is fixed to the second 
Regarding claim 4, Conti discloses substantially all the claimed limitations as set forth.
However, Conti does not explicitly disclose the load cell comprises at least one flexible portion arranged between the first end portion and the second end portion, and said at least one flexible portion is structured and arranged to deform under the weight applied to the first end portion.  
Nevertheless, Rego further discloses the load cell (load cell 24, see fig.13) comprises at least one flexible portion (middle portion of the load cell 24 between free ends 28 and 26, see fig.13.See para.0097, wherein the load cell 24 is deformable by force) arranged between the first end portion and the second end portion (free ends 28 and 26, see fig.13), and said at least one flexible portion (middle portion of the load cell 24 between free ends 28 and 26, see fig.13) structured and arranged to deform under the weight applied to the first end portion (see para.0097, “This allows downward force on the free end to strain (deform, flex) the load cell, resulting in load cell weight readings”).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the the load cell as taught by Rego in the coffee machine of Conti, such that the load cell comprises at least one flexible portion arranged between the first end portion and the second end portion, and said at least one flexible portion is structured and arranged to deform under the weight applied to the first end portion. Doing so allows the load cell measure the weight of the ground coffee exactly.
Regarding claims 8-9, Conti discloses substantially all the claimed limitations as set forth.
However, Conti does not explicitly disclose the stationary support structure comprises a panel and the first end portion of the load cell is cantilevered from said panel as recited in claim 8; and
said main body and said panel comprise at least first limit-stop elements, which structured and arranged to limit the mutual displacement of the main body and the panel as recited in claim 9.  
Nevertheless, Rego further discloses the stationary support structure comprises a panel (housing H, block 32, and base plate 100, see fig.12. See annotated fig.8 below) and the first end portion of the load cell (free end 28 of the load cell 24, see fig.8) is cantilevered from said panel (see panel in annotated fig.8 below) as recited in claim 8;
said main body (portafilter basket PB, see figs.1 and 8) and said panel (see panel in annotated fig.8 below) comprise at least first limit-stop elements (see annotated fig.8 below), which are configured to limit the mutual displacement of the main body (portafilter basket PB, see figs.1 and 8) and the panel (see panel in annotated fig.8 below) as recited in claim 9.  
.  

    PNG
    media_image6.png
    628
    729
    media_image6.png
    Greyscale

Annotated figure 8 of Rego
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate structures of the casing and the portafilter as taught by Rego into the Conti’s coffee machine. Doing so allows the load cell measure the coffee powder at its first end effectively and the coffee ground chamber/ portafilter basket is kept firmly on the support structure while measuring its weight.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti (US 20180279830 A1) in view of AL-Shaibani (US 20170119195 A1)
Regarding claim 7, Conti discloses substantially all the claimed limitations as set forth.
However, Conti does not explicitly disclose the load cell is configured to measure the weight of the ground coffee built up in the dispensing conduit by difference between a gross weight of the main body, as measured with the ground coffee the dispensing conduit and a tare weight that is equal to the weight of the main body when no ground coffee is in the dispensing conduit, as measured when the dispensing conduit is empty.
Nevertheless, AL-Shaibani discloses a coffee brewing system, comprising:
(content sensing system 180, see figs.1-2, and para.0037) is configured to measure the weight of the ground coffee built up in the dispensing conduit (para.0037 recites: “the content sensing system 180 can …measure the weight of the added coffee grounds”) by difference between a gross weight of the main body, as measured with the ground coffee in the dispensing conduit (see parta.0037. It is clear the content sensing system 180 can measure the base weight of the brewing chamber 120 and the weight of the coffee inside of it in order to get to the weight of the added coffee ground) and a tare weight that is equal to the weight of the main body when no ground coffee is in the dispensing conduit, as measured when the dispensing conduit is empty (“the content sensing system 180 can measure a base weight of the brew chamber 120”, see para.0037).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the function of the load cell as taught by AL-Shaibani into the Conti’s loading cell, such that  the load cell is configured to measure the weight of the ground coffee built up in the dispensing conduit by difference between a gross weight of the main body, as measured with the ground coffee the dispensing conduit and a tare weight that is equal to the weight of the main body when no ground coffee is in the dispensing conduit, as measured when the dispensing conduit is empty. Doing so allows the load cell measures the amount of the coffee powder exactly.
Response to Arguments
Claim Objections: the amendment to the claims have raised new issue(s). Therefore, the claim objections are maintained.
112(b) rejections: the amendment to the claims have overcome the 112(b) rejections. The 112(b) rejections are maintained.

Applicant’s arguments, see Remarks, filed 12/07/2020, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 103 rejection is made in view of Conti (newly cited reference).
Claims 2-13 are rejected at least by the virtue of their dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150289712 A1 discloses an auto coffee drip apparatus comprising a weight sensor 220 detects the weight of the coffee powders stored in the dripper 610, and then the weight sensor 220 sends the signal to the control unit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761